Citation Nr: 1532847	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right wrist disorder.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left wrist disorder.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg disorder.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2015, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes records from the Beaumont VA Outpatient Clinic (OPC) for treatment from March
2001 to July 2012, and the RO considered these records in the October 2012 statement of the case (SOC).  Otherwise, Virtual VA includes records which are either duplicative of those in VBMS, or are irrelevant to the issues on appeal.  

The underlying merits of the claims of entitlement to service connection for a right wrist disorder, a left wrist disorder, and a left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied the claims of entitlement to service for connection hearing loss, tinnitus, right wrist disorder, left wrist disorder, and a left leg disorder.  Although the Veteran initiated an appeal by submitting a November 2007 notice of disagreement (NOD), he did not perfect that appeal following a May 2009 SOC.  

2.  The evidence received since the October 2007 rating decision as to bilateral hearing loss is cumulative and redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence received since the October 2007 rating decision as to tinnitus, a right wrist disorder, a left wrist disorder, and a left leg disorder is not cumulative and redundant of the evidence of record at that time, and does raise a reasonable possibility of substantiating those claims.  

4.  The preponderance of the evidence demonstrates that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for bilateral hearing loss, tinnitus, right wrist disorder, left wrist disorder, and left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2007).  
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, right wrist disorder, left wrist disorder, and left leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of an application for reopening, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).

In this case, the VA's duty to notify was satisfied by the RO's January 2010 correspondence.  This letter fully addressed all notice elements, and was sent to the Veteran prior to the April 2010 initial adjudication of the application to reopen the previously denied claims.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters further explained how disability ratings and effective dates are determined.  Additionally, the October 2012 statement of the case notified the Veteran of the reasons for the denial of his applications; and in so doing, informed him of the evidence that was needed to substantiate his claims.  Further, the January 2010 notice informed the Veteran about the information and evidence that is necessary to reopen the previously denied claim of entitlement to service connection for hearing loss, tinnitus, a right wrist disorder, a left wrist disorder, and a left leg disorder.  The letter explained the new and material evidence requirement and the basis of the October 2007 prior final denial of entitlement to service connection for hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the appellant and his representative have not alleged any notice deficiency.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran and the appellant in the development of the claim.  This duty includes obtaining service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained the service treatment records in June 2007, post-service private treatment records in May 2011 and June 2012, the post-service VA treatment records in October 2012, the SSA records in March 2010, and VA examination reports in October 2007.  The Veteran has also submitted lay statements, and his representative has submitted arguments on his behalf.  

The Veteran has not had a VA examination in connection with his application to reopen his claim of entitlement to service connection for hearing loss.  However, in this absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.  38 C.F.R. § 3.159(c)(4); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  As will be discussed below, the claim of entitlement to service connection for hearing loss is not being reopened, and therefore the duty to assist does not mandate a VA examination in connection with that claim.  

Furthermore, a Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran and his representative specified that had he received his earliest treatment following service through the VA Healthcare System due to a lack of money.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the need for new and material evidence as to a current diagnosis for hearing loss.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  
Whether New and Material Evidence Has Been Received to Reopen the Claim of Entitlement to Service Connection for Bilateral Hearing Loss

The RO previously considered and denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in an October 2007 rating decision.  In particular, the RO noted that there was no current diagnosis, and a lack of medical evidence attributing the Veteran's complaints of hearing loss to his service.  The Veteran was notified of this decision and his appellate rights.  Although he initiated an appeal with a November 2007 NOD, he did not perfect that appeal following the RO's May 2009 SOC.  The RO also received no relevant evidence pertaining to this claim within one year of the October 2007 rating decision or 60 days of the May 2009 SOC.  Therefore, this decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).  

The Veteran subsequently filed an application to reopen his claim of entitlement to service connection for bilateral hearing loss in January 2010.  

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence associated with the claims file at the time of the RO's October 2007 rating decision included the STRs, the post-service VA treatment records, the October 2007 VA examination reports, and the Veteran's lay statements.  In particular, the Veteran's DD 214 documents his military occupational specialty as that of a combat engineer, thereby verifying his in-service exposure to hazardous noise levels.  The evidence of record at that time, however, demonstrated audiological testing that indicated there was no hearing loss for VA purposes.  The STRs included September 1982, July 1983, June 1984, June 1985, and November 1985 in-service audiological testing.  The October 2007 VA examination also provided audiological testing.  Again, according the Veteran's June 2015 hearing testimony he had not sought any private treatment for any of his conditions in the years immediately following his separation from service.  Neither the in-service audiograms, nor the October 2007 VA examination reflect hearing loss for VA purposes.  38 C.F.R. § 3.385.  

The evidence received since the October 2007 rating decision includes more recent VA treatment records, SSA records, private treatment records, and new lay statements made by the Veteran.  None of these additional lay statements have identified any other outstanding evidence that would be relevant to this claim, nor have they noted any other treatment for hearing loss in service or thereafter.  

With respect to the additional VA and private medical records, the Board notes that they are new in that they were not of record at the time of the prior denial.  However, the medical records are not material because they do not pertain to any diagnosis or treatment for hearing loss, a diagnosis of hearing loss within one year of separation from service, continuity of symptomatology associated with hearing loss, or a nexus with service or noise exposure.  Neither the VA treatment records nor the private treatment records include any treatment, complaint, or diagnosis for hearing loss for VA purposes.  The new private treatment records specifically relate to the Veteran's claims of entitlement to service connection for a right wrist disorder, a left wrist disorder, and a left leg disorder.  The VA treatment records include no mention of difficulties with hearing, no treatment through or referral to the audiology department, and no diagnosis for hearing loss.  

The SSA records are largely duplicative of the VA treatment records.  Other than the copies of the VA treatment records, the SSA records include a March 2009 examination report, and the March 2009 disability determination.  At that March 2009 examination, the Veteran specifically denied any hearing problems.  Therefore, while new in that they were not of record at the time of the October 2007 rating decision, the SSA records offer no material evidence as to a current diagnosis for hearing loss.  Regarding the Veteran's lay statements in his January 2012 substantive appeal as to his in-service military occupational specialty; this statement is also cumulative and redundant of his DD 214 already showing that he worked in service as a combat engineer.  Therefore, this statement is cumulative and redundant of evidence already of record at the time of the October 2007 rating decision.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); 38 C.F.R. § 3.156(a).  

Finally, the Veteran's other statements in his January 2010 application to reopen his claim and his October 2010 NOD have specifically focused on the claims of entitlement to service connection for a right wrist disorder, a left wrist disorder, and a left leg disorder; and therefore are not relevant to the claim of entitlement to service connection for hearing loss. In his June 2015 Board testimony, the Veteran specifically denied that his hearing has declined since the October 2007 VA examination.  As such, these statements do not suggest or show a current diagnosis for hearing loss, or a nexus between the Veteran's in-service exposure to hazardous noise levels and his current difficulties hearing.  Hence, these statements, while new, are not material.  

Moreover, the evidence missing at the time of the October 2007 rating decision continues to be absent.  Specifically, there continues to be no evidence establishing a current diagnosis of hearing loss, or a nexus between the Veteran's service and any current difficulty hearing.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  

Whether New and Material Evidence Has Been Received to Reopen the Claims of Entitlement to Service Connection for Tinnitus, Right Wrist Disorder, Left Wrist Disorder, and Left Leg Disorder

In an October 2007 rating decision, the RO considered and denied the Veteran's claims of entitlement to service connection for tinnitus, a right wrist disorder, a left wrist disorder, and a left leg disorder.  As discussed above, that decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).  The Veteran subsequently filed an application to reopen his claims of entitlement to service connection for tinnitus, a right wrist disorder, a left wrist disorder, and a left leg disorder in January 2010.  The RO denied the claim again in the April 2010 rating decision on appeal, citing a lack of new and material evidence sufficient to reopen the claims.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Also as discussed above, at the time of the October 2007 rating decision, the evidence of record included the service treatment records, the post-service VA treatment records, the October 2007 VA examination reports, and the Veteran's lay statements.  The Veteran's service treatment records showed February 1982 complaint of left knee pain assessed as a stress reaction; March 1983 possible right scaphoid fracture; March 1984 hyperextended left wrist, left navicular fracture, and left distal radial fracture; February 1985 emergency room treatment for right wrist pain assessed as a stressed tendon, and pain and swelling of the right wrist assessed as a severe contusion; and October 1985 left knee swelling assessed as a possible injury to the left popliteal and medial collateral ligament sprain.  

The October 2007 VA examination reports showed diagnoses of tinnitus, right wrist necrosis, right wrist degenerative joint disease, left wrist traumatic arthritis, and left knee degenerative joint disease.  As will be further discussed below; the audiological examiner offered a negative nexus opinion for hearing loss, but did not address tinnitus.  The orthopedic examiner offered a negative nexus opinion for the Veteran's right wrist necrosis and left knee degenerative joint disease, but did not address the other diagnoses made at that examination.  The VA treatment records similarly show diagnosis for swollen hands, tender right wrist, and left wrist degenerative joint disease.  

Again, the evidence received since the October 2007 rating decision includes VA treatment records, the SSA records, private treatment records, and further lay statements made by the Veteran and his representative.  The private treatment records reflect treatment for a swollen left wrist and degenerative joint disease.  The VA records show assessments for degenerative joint disease, without specifying the joint.  At a March 2009 SSA examination, the examiner noted left wrist pain, but offered no opinion on the etiology of that pain.  The March 2009 disability determination listed a primary diagnosis of asbestosis and a secondary diagnosis of essential hypertension.  While new in that they were not of record at the time of the October 2007 rating decision, the SSA records, more recent VA treatment records, and private treatment records offer no material evidence as to a nexus between the Veteran's in-service injuries and his current diagnoses.  

However, the Veteran's lay hearing testimony does address the relationship between his in-service injuries and current diagnoses.  As will be discussed below, he described that loud noise similar to the explosions he was exposed to in-service as a combat engineer can trigger episodes of tinnitus.  Regarding his wrists, the Veteran pointed out that his current problems are at the same locations he fractured in service, and that his problems started within one year of his separation from service.  As to his left knee, the Veteran explained that the symptoms of pain he had since shortly after his separation have persisted to the current time.  

As this testimony relates to the nexus between the Veteran's in-service injuries and his current diagnoses, the Board concludes that new and material evidence has been presented to reopen the previously denied claims of entitlement to service connection for tinnitus, right wrist disorder, left wrist disorder, and left knee disorder.  


Entitlement to Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus based upon his in-service noise exposure as a combat engineer.  As discussed above, his DD 214 verifies his reports of his military occupational specialty as that of a combat engineer in his November 2012 substantive appeal.  At the October 2007 VA examination, the Veteran reported the onset of intermittent tinnitus in 1983 or 1984.  At his June 2015 Board hearing, he reiterated that his tinnitus is intermittent, and further added that an episode of tinnitus is still triggered when he comes into contact with hazardous noises similar to those he encountered as a combat engineer in-service such as explosions.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the evidence of record supports a finding of service connection for tinnitus.  First, there is a current diagnosis of tinnitus in the October 2007 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Additionally, the Veteran has provided competent and credible testimony that he currently has ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Second, the evidence of record indicates in-service noise exposure.  The Veteran provided competent and credible testimony at his June 2015 Board hearing that he was exposed to hazardous noise such as explosions as a combat engineer.  His DD-214 verifies that his military occupational specialty was that of a combat engineer.  The Board finds there was exposure to noise during service, giving due consideration to the places, types, and circumstances of a Veteran's service as shown by his service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Third, and finally, the Veteran has provided competent and credible lay testimony that his tinnitus began during service in 1983 or 1984 and has existed since that time; to include his statements at the October 2007 VA examination, and at his June 2015 Board hearing.  The Board finds the Veteran's testimony both competent and credible.  See Charles, 16 Vet. App. at 374 (2002); Caluza, 7 Vet. App. at 511.

Notably, the October 2007 VA examiner diagnosed tinnitus, but did not address this diagnosis in his opinion.  Therefore, there is no evidence of record to weigh against the Veteran's lay statements that his tinnitus has persisted since the in-service onset for the disability.  However, the Veteran's statements provide competent, credible evidence that the Veteran was exposed to loud noise in service, and has experienced tinnitus during and since service.  Accordingly, service connection for tinnitus is warranted.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a right wrist disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left wrist disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left leg disorder is reopened.  

Entitlement to service connection for tinnitus is granted.  


REMAND

As discussed above, a VA orthopedic examination was conducted in October 2007.  The examiner offered a negative opinion on the possibility of a relationship between the Veteran's right wrist necrosis and his in-service injuries; but did not address the possibility of service connection for degenerative joint disease, or the dorsal displacement of scaphoid and subarticular cyst formation at the radioscaphoid articulation shown on X-rays taken at that examination.  The examiner offered no opinion regarding the Veteran's left wrist degenerative joint disease.  For the Veteran's left knee, the examiner discussed an in-service sprain in his rationale, but did not address STRs showing a February 1983 stress reaction and an October 1985 popliteal injury.  Therefore, further remand is required.  While on remand, the AOJ should obtain any outstanding VA or private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for recent treatment records from Dr. MBH or Dr. NP.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center to obtain and associate with the virtual claims file all outstanding records of treatment.  A specific request should be made for any records from the Beaumont OPC for treatment since July 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his right wrist disorder, left wrist disorder, and left leg disorder.  The electronic claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

a.  The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's right wrist had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinion, the examiner must address the following: 1) the March 1983 in-service right wrist injury assessed as a possible scaphoid fracture; 2) the February 1985 in-service emergency room treatment for a right wrist injury assessed first as a stressed tendon, and then as a severe contusion; 3) the October 2007 VA examination with diagnoses for avascular necrosis and degenerative joint disease; 4) the October 2007 VA examination report's X-ray evidence of dorsal displacement of scaphoid and subarticular cyst formation at the radioscaphoid; 5) the Veteran's lay statements at the June 2015 Board Hearing as to on-going problems with his right wrist at the site of the in-service fractures; and 6) the Beaumont OPC treatment records showing complaints of swollen hands and tender wrists in March 2001 and January 2003.  

b.  The examiner must also state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's left wrist had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinion, the examiner must address the following: 1) the March 1984 navicular fracture of the distal radius; 2) the October 2007 VA examination with diagnosis of degenerative joint disease; 5) the Veteran's lay statements at the June 2015 Board Hearing as to on-going problems with his left wrist at the site of the in-service fracture; and 6) the Beaumont OPC treatment records showing complaints of swollen hands and tender wrists in March 2001, January 2003, March 2007, and September 2007.  

c.  The examiner must opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's left knee disorder had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinion, the examiner must address the following: 1) the February 1983 in-service complaint of left knee pain assessed as a stress reaction; 2) the October 1985 in-service report of left knee swelling assessed as a possible popliteal injury and medial collateral ligament sprain; 3) the October 2007 VA examination report with diagnosis of left knee degenerative joint disease; and 4) the Veteran's lay statements at the June 2015 Board Hearing as to continuous symptoms of pain since shortly after his January 1986 separation from service.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


